DETAILED ACTION

This office action is in response to Remarks and Amendments filed June 9, 2022 in regards to a 371 application filed September 24, 2021 claiming priority to PCT/JP2020/012795 filed March 23, 2020 and foreign application JP2019-058158 filed March 26, 2019.  Claims 1-3 have been cancelled without prejudice. Claims 4-7 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Nakajima et al. (JP2003-138122A). 
Nakajima et al. discloses an exterior material for a motor vehicle, which comprises 50-90 parts by weight of a polycarbonate resin (A), 5-45 parts by weight of a graft polymer (B) obtained by graft polymerizing a monomer mixture comprising an aromatic vinyl monomer and a vinyl cyanide monomer in the presence of a diene-based rubber, 0-30 parts by weight of a copolymer (C) obtained by polymerizing an aromatic vinyl monomer and a vinyl cyanide monomer, 1-30 parts by weight of talc (D) and 1- 10 parts by weight of a phosphoric acid ester-based compound (E), of which a molded article is obtained.  Nakajima et al. disclose the MFR of the polycarbonate (A) to be 22 g/10 min at 240°C and 10 kg and the MFR of the vinyl copolymer (C) is calculated to be 274 g/10 min or more, yielding a MFR ratio of (C)/(A) of 12.5 or more.  
However, Nakajima et al. do not teach or fairly suggest the claimed thermoplastic resin composition comprising a polycarbonate resin (I), a graft copolymer (II), a vinyl-based copolymer (III), an inorganic filler, and an aromatic condenses phosphoric acid ester (V), wherein the ratio of melt flow rate of the vinyl-based copolymer (III) to the melt flow rate of the polycarbonate (I) (at 240°C, 10 kg) (i.e., (IIIMF) / (IMF) is 7 or more and 12 or less).  Nakajima et al. teach outside this range with a value for the ratio (IIIMF) / (IMF) of melt flow rate of 12.5 or greater.  Applicants demonstrate outside this ratio range of melt flow rates, defects from silver streaks on the molded surface appear caused by shearing generated at the interface between the molten resin composition and the mold.  Applicants demonstrate the silver streak appearance is improved by setting the MFR ratio of (III) / (I) to 7 or more and 12 or less.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763